 



Exhibit 10.1
EPC Agreement No. 1001
between
Allegheny Energy Supply Company, LLC
and
The Babcock & Wilcox Company
covering
Flue Gas Desulfurization Project
at
Hatfield’s Ferry Units 1, 2 and 3

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS
Principal Document

              ARTICLE   TITLE   PAGE    
ARTICLE 1 -
  AGREEMENT SCOPE     1  
ARTICLE 2 -
  TERM AND SURVIVORSHIP     1  
ARTICLE 3 -
  DEFINITIONS     1  
ARTICLE 4 -
  CONTRATOR’S GENERAL OBLIGATIONS     3  
ARTICLE 5 -
  COST AND SCHEDULE PERFORMANCE     4  
ARTICLE 6 -
  WARRANTIES     4  
ARTICLE 7 -
  PROCUREMENT AND SUBCONTRACTING     6  
ARTICLE 8 -
  ALLEGHENY     6  
ARTICLE 9 -
  CHANGE ORDER     8  
ARTICLE 10 -
  INDEPENDENT CONTRACTOR     9  
ARTICLE 11 -
  PAYMENT AND INVOICING     9  
ARTICLE 12 -
  CLAIMS AND LIENS     11  
ARTICLE 13
  TAXES AND DUTIES     12  
ARTICLE 14 -
  INSPECTION OF WORK     14  
ARTICLE 15 -
  DEFICIENT WORK     14  
ARTICLE 16 -
  SUSPENSION     15  
ARTICLE 17 -
  TERMINATION     15  
ARTICLE 18 -
  MECHANICAL COMPLETION AND FINAL ACCEPTANCE     16  
ARTICLE 19 -
  TITLE     16  
ARTICLE 20 -
  DISTRIBUTION OF RISK, RELEASE AND INDEMNITY     16  
ARTICLE 21 -
  INSURANCE     17  
ARTICLE 22 -
  TOOLS AND EQUIPMENT     19  
ARTICLE 23 -
  RESPONSIBILITY FOR CONSEQUENTIAL DAMAGES, LIMITATION OF LIABILITY     19  
ARTICLE 24 -
  GOVERNING LAW AND DISPUTE RESOLUTION     20  
ARTICLE 25 -
  OWNERSHIP OF INVENTIONS AND DOCUMENTS     20  
ARTICLE 26 -
  CONFIDENTIAL INFORMATION     22  
ARTICLE 27 -
  USE OF TRADEMARK AND PUBLICITY     22  
ARTICLE 28 -
  AUDIT     23  
ARTICLE 29 -
  BUSINESS STANDARDS     23  
ARTICLE 30 -
  NO INFORMATION BROKERING     24  
ARTICLE 31 -
  MANAGEMENT OF WASTE AND HAZARDOUS MATERIALS     25  
ARTICLE 32 -
  ASSIGNMENT OF AGREEMENT     25  
ARTICLE 33 -
  DESIGNATED REPRESENTATIVE AND NOTICES     26  
ARTICLE 34 -
  ALCOHOL AND DRUGS     26  
ARTICLE 35 -
  HEALTH AND SAFETY     26  
ARTICLE 36 -
  RIGHT OF REMOVAL     26  
ARTICLE 37 -
  FORCE MAJEURE     27  
ARTICLE 38 -
  AMENDMENTS     27  
ARTICLE 39 -
  PRECEDENCE     27  
ARTICLE 40 -
  MISCELLANEOUS     28  
ARTICLE 41 -
  SURVIVING OBLIGATIONS     28  
ARTICLE 42 -
  ENTIRE AGREEMENT     28  

      EXHIBIT    
A
  REIMBURSABLE COSTS
B
  FIXED RATES
C
  FEE
D
  CONTRACTOR’S PERSONNEL POLICIES
E
  FORM LETTER OF CREDIT

 



--------------------------------------------------------------------------------



 



      EXHIBIT    
F
  (not used)
G
  OWNER’S CONTROLLED INSURANCE PROGRAM (OCIP)
G-1
  EXCEPTIONS TO EXHIBIT G
H
  DISPUTE RESOLUTION PROCEDURE
I
  PERFORMANCE GUARANTEES
J
  MINIMUM DATA FIELD REQUIREMENTS FOR AUDIT PURPOSES

 



--------------------------------------------------------------------------------



 



This Agreement is effective as of July 12, 2006, and made between Allegheny
Energy Supply Company, LLC, a limited liability company organized under the laws
of Delaware with offices at 800 Cabin Hill Drive, Greensburg, Pennsylvania
15601-1689 (hereinafter Allegheny) and The Babcock & Wilcox Company, a company
organized under the laws of Delaware with its principal place of business, at 20
South Van Buren Avenue, Barberton, Ohio 44203 (hereinafter Contractor).
Allegheny and Contractor, each in consideration of the undertakings, promises
and agreements of the other as set forth herein, hereby agree as follows:
ARTICLE 1 — AGREEMENT SCOPE
The purpose of this Agreement is to define the terms and conditions for the
provision of the Work as specifically set out in the Job Specification. Work is
generally described as the engineering, procurement and construction of the flue
gas desulfurization systems at the Hatfield’s Ferry Units 1, 2 and 3 in
Masontown, Pennsylvania. Prior to the effective date of this Agreement,
Contractor performed Work under Allegheny purchase order C-06-06858, issued on
April 13, 2006, and change orders thereto. This Agreement supercedes said
purchase order in all respects and any Work performed thereunder shall be deemed
to have been performed under this Agreement.
ARTICLE 2 — TERM AND SURVIVORSHIP

2.1   Term. The Term of this Agreement begins and is effective from the date
first written above and shall terminate upon final acceptance pursuant to
Article 18, unless terminated earlier as permitted by this Agreement.

2.2   Survivorship. The provisions of this Agreement as stipulated in Article 41
shall survive any expiration or termination of this Agreement.

ARTICLE 3 — DEFINITIONS
For the purpose of this Agreement, the following words and phrases shall have
the meaning stated below:

3.1   “Agreement” means Principal Document, Job Specification, and the Exhibits
listed in the Table of Contents.

  a)   “Principal Document” means this document, executed by Allegheny and
Contractor and comprising Articles 1 through 42.     b)   “Job Specification”
means the documents issued by Allegheny to Contractor, which contain the
detailed description of the Work including technical and other requirements
pertaining thereto. The Parties agree that the following documents are for
information only in the Job Specification and are not part of this Agreement:
Flue Gas Desulfurization (FGD) Phase I Study Report, dated December 2005,
prepared by Black & Veatch; Hatfield’s Ferry Coal Trace Analysis; Hatfield’s
Ferry Units 1, 2 and 3 FGD Process Design Operating Conditions and Parameters
(Fuel); Result of Limestone Analysis and Its Reactivity, dated March 2006,
prepared by Mitsubishi Heavy Industries, Ltd.;Technical Specification for Wet
Flue Gas Desulfurization System prepared

 



--------------------------------------------------------------------------------



 



      by Sargent & Lundy; Hatfield Power Station Bid for Continuous Emissions
Monitoring Systems; Water Analysis for Hatfield FGD Project; Fort Martin Lagoon
Relocation Specification; Geotechnical Report Revision 0, dated December 16,
2005, prepared by Black & Veatch; Hatfield’s Ferry & Ft Martin — Site Fire
Protection Flow Diagrams; Balance Draft Conversion Boiler Reinforcement Design
Conditions; Route 21 Rebuild and Bridge Replacement Drawings; and Permitting
Lists (including Phase 1 Permitting Schedule, Phase 1 Summary Permitting
Schedule, Environmental Permit Action List (4-10-2006)). The parties may
mutually agree that other portions of the Job Specification may not apply or may
be adjusted.

3.2   “Agreement Price” means the total of Costs and Fee relating to
compensation as specified in Exhibits A, B &C to be paid by Allegheny to
Contractor.

  (a)   “Costs” means the sum of Reimbursable Costs and costs resulting from
application of Fixed Rates.     (b)   “Reimbursable Costs” means costs set forth
in Exhibit A for which Contractor is compensated at actual costs incurred and
paid.     (c)   “Fixed Rates” means unit prices listed in Exhibit B.     (d)  
“Fee” means the part of Agreement Price as provided in Exhibit C by which
Contractor is compensated for: (i) its profit related to the Work; and
(ii) expenses not recovered by Contractor in Costs.

3.3   “Agreement Price Budget” means the budget for the Work prepared by
Contractor and approved by Allegheny, which may be modified or adjusted by
Change Orders. The Agreement Price Budget shall be agreed to by the parties
within four (4) months of the effective date of this Agreement.

3.4   “Change Order” means the document issued by Allegheny, which sets forth
adjustments to the Agreement Price Budget and/or the Scheduled Mechanical
Completion Dates.

3.5   “Competence” means the expertise, experience, capability and specialized
knowledge to perform the Work in a good and workmanlike manner and within all
accepted standards for the utility industry.

3.6   “Consequential Damages” means any loss or anticipated loss of profit, loss
or anticipated loss of revenue, business interruption, loss of use of any
equipment, loss of any Agreement or other business opportunity and any other
indirect damage of a similar nature as further defined in Article 23.

3.7   “Contractor” means: (1) the legal entity identified in the Principal
Document and, where the context so permits; (2) any company in which that legal
entity now or hereafter (a) owns directly or indirectly or (b) controls,
directly or indirectly, more than fifty percent (50%) of the stock having the
right to vote or appoint its directors; and (3) Contractor’s representatives
that are responsible for supplying services or performing the Work in accordance
with the terms of this Agreement.

3.8   “Facility” means the property at Hatfield’s Ferry in Monongahela Township,
Greene County, Pennsylvania.

 



--------------------------------------------------------------------------------



 



3.9   “Final Acceptance Notice” means the document issued by Allegheny upon
agreeing that Contractor has substantially met the criteria set forth in this
Agreement pursuant to Sub-Article 18.2 for final acceptance of the Facility or
any part thereof.   3.10   “Hazardous Substance” means any substance defined as
hazardous by Law.   3.11   “Hazardous Waste” means any waste defined as
hazardous by Law.

3.12   “Industry Standards” means those practices, methods, acts, techniques and
standards as may be followed or employed by Contractor and other power plant
owners and contractors at the time of performance of the Work and which: (i) are
generally accepted in the United States for use in the electric power generation
industry in connection with power stations of the same or similar size and type
and related construction work; (ii) are commonly utilized by Contractor and
other power plant owners and contractors in related retrofit design,
engineering, construction, testing, project management and operation and;
(iii) are expected for Work performed consistent with reliability and safety
objectives.

3.13   “Law” means all applicable laws of the jurisdiction in its broadest sense
including without limitation the following: constitutional law, civil law,
common law, international law, equity, treaties, statutes, decrees, edicts,
codes, orders, rules, ordinances and regulations of any federal, state, local,
municipal, or any other duly constituted governmental authority or agency.

3.14   “Mechanical Completion” means, in general, the Work is substantially
completed so that the systems are ready to receive flue gas and as further
detailed in the Job Specification.

3.15   “Mechanical Completion Notice” means the document issued by Allegheny
upon agreeing that Contractor has substantially met the criteria set forth in
the Job Specification for Mechanical Completion of the Facility or any part
thereof.

3.16   “Safety and Health Manual” means the documents issued by Allegheny to
Contractor detailing the minimum safety and health policies and procedures to be
adopted by Contractor, Subcontractors and Vendors at the Work Site.

3.17   ” Scheduled Mechanical Completion Date” means the date or dates set forth
in the Job Specification for Mechanical Completion of the Work, which may be
modified or adjusted by Change Orders. The Scheduled Mechanical Completion Date
shall be finalized within four (4) months of the effective date of this
Agreement.

3.18   “Subcontractor” means any subcontractor, supplier, agent or materialman
providing services or work to Contractor for the purpose of performing the Work
under this Agreement.

3.19   “Vendor” means any supplier, agent or materialman providing equipment,
materials, and/or specialty services to Contractor pursuant to the Work under
this Agreement.

3.20   “Work” means the engineering, procurement and construction of the flue
gas desulfurization system, by Contractor, under this Agreement, including
providing as necessary therefor supervision, construction work, consultations,
any specified materials, labor, construction tools, equipment, and supplies at
the Work Site.

3.21   “Work Site” means the site indicated in the Job Specification at the
Hatfield’s Ferry facility in Monongahela Township, Greene County, Pennsylvania,
and at the

 



--------------------------------------------------------------------------------



 



        field fabrication and lay down area at the Ft. Martin facility in
Maidsville, West Virginia.

 



--------------------------------------------------------------------------------



 



ARTICLE 4 — CONTRACTOR’S GENERAL OBLIGATIONS

4.1   Contractor shall engineer, procure and construct flue gas desulfurization
systems and shall perform the Work in accordance with the terms and conditions
of this Agreement.

4.2   No documentation, including Contractor’s proposal and bid clarification
correspondence, shall constitute a part of this Agreement unless included in
Exhibit E — Supplemental Documentation.   4.3   Contractor represents that it
knows:

  (a)   the nature, requirements and scope of the Work,     (b)   the location
and peculiarities of the Work Site,     (c)   the type and magnitude of detailed
engineering, procurement, construction, and construction management services and
labor required,     (d)   the character of equipment, materials and facilities
required, and     (e)   the general and local conditions and other matters which
could affect the Work.

Contractor’s failure to become knowledgeable about or to discover matters, which
affect the Work, shall not relieve Contractor from its obligations under this
Agreement.
Contractor accepts the Work Site as found subject to modifications set forth in
the Job Specification. If subsurface conditions differ materially from those
indicated in the Job Specification, Contractor shall not disturb said conditions
but shall promptly notify Allegheny and proceed with the Work affected only upon
Allegheny’s written authorization. If such conditions materially differ from
those indicated in the Job Specification, and such difference causes an increase
or decrease in the cost or time of performance, Allegheny shall issue a Change
Order with respect thereto if appropriate under the criteria of Sub-Article 9.2.
If Contractor proceeds with the Work affected without Allegheny’s authorization,
any additional costs incurred shall not be allowed as Costs and no Change Order
shall be allowed therefor.

4.4   After entering into this Agreement, Contractor shall commence the Work
promptly upon being notified by Allegheny, and shall perform the Work in a
professional manner to the satisfaction of Allegheny: (i) with diligence until
its obligations pursuant to this Agreement have been completed; and (ii) meet,
at a minimum, the Industry Standards pertaining to such work including standards
of the appropriate construction code and revisions thereto applicable to the
jurisdiction where the Facility is to be constructed, as well as such other
requirements as set forth in this Agreement.

4.5   Contractor shall provide sufficient supervisory and other personnel to
perform the Work and shall continuously furnish such personnel and control the
progress of the Work until Contractor’s performance under this Agreement has
been completed. Contractor’s project manager and other key personnel as approved
by Allegheny and identified in the Job Specification, shall not be reassigned or
removed from the

 



--------------------------------------------------------------------------------



 



        Work by Contractor without the approval of Allegheny. Contractor shall
not use third party agency personnel for any position without Allegheny’s prior
approval.

4.6   Contractor shall perform the Work under the National Maintenance
Agreement, providing for a wage modifier at ninety percent (90%) and one hundred
percent (100%) of the fringe benefits found in the local collective bargaining
agreement. Contractor shall take all necessary steps to minimize and/or
eliminate labor disputes with respect to this Agreement.

4.7   Contractor represents that all engineering work requiring certification by
applicable Law shall be certified by professional engineers properly licensed
and qualified to perform such engineering services in all appropriate
jurisdictions and will remain solely responsible for the contents of such
drawings.

4.8   Contractor shall develop with governmental authorities customs procedures
for: (i) importing to the Work Site equipment, materials, supplies and
construction tools required for the Work; and (ii) exporting Contractor-owned or
rented construction tools and construction equipment. Contractor shall be
responsible for obtaining and maintaining all licenses, visas, clearances,
certifications and governmental or administrative authorizations, necessary for
the performance of its obligations hereunder, including entry visas, residence
and work permits and any applicable licenses for its employees, agents and
representatives. Allegheny shall have no liability whatsoever in respect
thereof.

4.9   To the extent required to perform the Work under this Agreement,
Contractor shall procure all necessary permits (where required to be in
Contractor’s name), licenses, including licenses or registrations issued by any
professional boards pursuant to Law, observe and abide by all applicable Law
relating to the Work and support Allegheny’s efforts to secure approval of plans
and specifications. Without releasing Contractor from its obligation hereunder,
if any drawings or specifications are known by Contractor to be at variance with
any applicable Law, Contractor shall give notice to Allegheny thereof before
performing such Work. Applications for such permits, licenses or approvals shall
be submitted to Allegheny for approval prior to being filed with any relevant
authority involved. Contractor shall give a copy of each permit to Allegheny
promptly after receipt thereof by Contractor.

4.10   Contractor shall have custody and control of: equipment, materials and
supplies for performing the Work furnished by it or delivered to it by
Allegheny; parts of the Facility under construction or completed; temporary
structures; and construction facilities, except for: (i) partially completed
parts of the Facility for which Allegheny has taken temporary possession by
Change Order, (ii) parts (units, systems or areas of equipment) of the Facility
as to which Allegheny has accepted custody and control pursuant to Mechanical
Completion Notices, and (iii) parts of the Facility included in any part of the
Work which has been terminated pursuant to Article 17. Contractor shall protect
and care for items and parts of the Facility in its custody and control until
Mechanical Completion, after which time Allegheny shall bear the risk of loss or
damage to the Work.

4.11   Contractor’s proposed working hours schedule shall be submitted to
Allegheny for its approval prior to Contractor beginning any Work at the Work
Site. Once approved, such working hours schedule shall not be revised without
further approval by Allegheny. Contractor shall not permit its employees or

 



--------------------------------------------------------------------------------



 



          Subcontractors’ employees to work more than the approved working hours
schedule, unless approved in advance by Allegheny.

4.12   Contractor shall schedule, report, forecast and control progress of the
Work, and shall undertake best efforts to achieve Mechanical Completion on or
before the Scheduled Mechanical Completion Dates as set forth in the Job
Specification, and Final Acceptance. The Scheduled Mechanical Completion Dates
are non-guaranteed target dates.

4.13   Contractor shall furnish to Allegheny for its review and comment, copies
required by the Job Specification of working drawings, specifications,
engineering calculations, purchase orders, subcontracts and other documents
prepared by Contractor, Subcontractors or Vendors in the course of performing
the Work, and shall give Allegheny access at reasonable times, at Contractor’s
and Subcontractor’s facilities, to Contractor’s detail drawings, design and
engineering methods, calculations, and data used in performing the Work.
Notwithstanding the foregoing, this provision shall not require Contractor to
disclose its identified proprietary methods, software, calculations and data,
provided, however, Contractor shall cooperate with Allegheny in its
understanding of the methodology or derivation of any calculation or design
developed by Contractor for the Work short of Contractor disclosing its
proprietary methods.

4.14   Contractor shall maintain all Work records and financial records
requested by Allegheny in accordance with the requirements of this Agreement and
of the federal and state agencies in the state where the work is being
performed, and upon request, shall provide Allegheny with sufficient information
relating to prices of materials and services to similarly enable Allegheny to
meet its asset management accounting, compliance and reporting requirements.

4.15   Contractor shall comply with all applicable Federal, State and local
Laws, rules and regulations including but not limited to: Fair Labor Standards
Act, Occupational Safety and Health Act, Equal Opportunity, Vietnam Era Veterans
Readjustment Assistance Act of 1974, Rehabilitation Act of 1973, Minority
Business Enterprise and Americans With Disabilities Act of 1990. Contractor
further shall make certifications and periodic reports stipulated by such Laws,
rules and regulations, the Laws and Executive Orders implemented by those
regulations, and as otherwise requested by Allegheny. Contractor also shall
provide information for Allegheny to report upon its obligations under the Small
Business and Small Disadvantaged Business Concerns of the Federal Acquisition
Regulations System (FAR).

4.16   Contractor’s project manager named in the Job Specification shall have
the authority to act for Contractor with respect to all matters pertaining to
the Work and Contractor’s performance. Communications concerning these matters
received by Contractor’s project manager from Allegheny shall be deemed to have
been received by Contractor.

4.17   Contractor shall respond promptly to Allegheny’s request for assurances
concerning the financial condition of Contractor and any Subcontractor or Vendor
and their respective ability to perform all of their respective obligations
under this Agreement. Upon the request of Allegheny, Contractor shall submit
financial statements for its most recent fiscal quarter, as well as the most
recent three years

 



--------------------------------------------------------------------------------



 



    and will submit such other documents as are permitted by Law and, in
Allegheny’s discretion, necessary to substantiate Contractor’s financial ability
to complete the Work in accordance with the terms hereof. In the event that
Contractor fails to provide such financial information, then a deficiency will
be deemed to have occurred under Sub-Article 15.1. Contractor shall use best
efforts to include in all subcontracts and purchase orders a similar provision
requiring all Subcontractors and Vendors to provide such financial information
upon request of either Allegheny or Contractor.

4.18   Without diminishing the importance of other portions of the Job
Specification, Contractor shall ensure satisfactory pursuance of the
requirements in the following portions of that document:

  (a)   furnishing and maintaining, in an up-to-date condition, the project
control documents and giving notice to Allegheny, if any condition exists that
might prevent Contractor from obtaining results that are in full compliance with
this Agreement;     (b)   operating a quality assurance system that complies
with Allegheny’s requirements and allows Allegheny full access to audit the
system, and further undertakes to make such modifications to the system as may
be required for the applicable quality assurance standards to be met; and    
(c)   during the course of manufacture and fabrication of equipment and
materials, the making of inspections and tests required by the Job
Specification, including Allegheny’s right to attend such inspections and tests
and Contractor’s giving Allegheny proper notice therefor.

4.19   Contractor shall provide as specified in the Job Specification, office
space, furnishings, clerical and secretarial assistance, communication services
and other facilities and services required for Allegheny’s use at Contractor’s
home and branch offices, subject to Allegheny and its consultants executing
mutually agreeable confidentiality agreements relating to information of
Contractor clients other than Allegheny and liability waivers.

ARTICLE 5 — COST AND SCHEDULE PERFORMANCE

5.1   Contractor shall estimate, budget, report, forecast and control Costs, and
shall schedule, report, forecast and control progress of the Work.

5.2   Contractor shall use its best efforts to: (i) keep the forecasted
Agreement Price for all phases of the Work within the Agreement Price Budget;
(ii) complete elements of the Work by the time specified in the agreed upon
detailed work schedule, and (iii) achieve completion of the Facility, and other
deliverables to be provided as part of the Work, on or before the Scheduled
Mechanical Completion Dates.

5.3   Contractor shall use its best efforts to achieve completion of each part
of the Facility and other deliverables in the time sequence specified in the Job
Specification. If the time sequence is revised by Allegheny, a Change Order
shall be issued if appropriate pursuant to the criteria of Sub-Article 9.2. If
such revision is required because of Contractor’s deficient performance, no
adjustment to Fee

 



--------------------------------------------------------------------------------



 



        shall be allowed and no adjustment to the Scheduled Mechanical
Completion Dates shall be allowed.

5.4   After issuance of the Final Acceptance Notice, Contractor shall prepare
and provide to Allegheny a final cost report.

ARTICLE 6 — WARRANTIES

6.1   Representations and Warranties

Contractor represents and warrants that it:

  (a)   has the Competence to perform the Work;     (b)   has or shall obtain
and maintain the necessary personnel and supervision possessing appropriate
skills to perform the Work in an efficient and timely manner, and as otherwise
subject to Contractor’s general obligations under Sub-Article 4.4;     (c)  
shall obtain, maintain and use all tools and equipment in accordance with
manufacturer’s specifications and recommendations and good engineering and
operational practices;     (d)   has or shall obtain, at its expense, before
performing any work connected with the Work, all the necessary registrations,
certificates, permits, licenses and authorizations to conduct business and
perform the Work, and as otherwise subject to Contractor’s general obligations
under Sub-Article 4.9;     (e)   shall perform all Work in accordance with Law,
and as otherwise subject to Contractor’s general obligations under
Sub-Article 4.15;     (f)   shall perform all Work promptly, with due diligence
and Competence, and as otherwise subject to Contractor’s general obligations
under Sub-Article 4.4;     (g)   shall conduct itself with the highest degree of
ethical and professional standards and as otherwise subject to Contractor’s
obligations under Article 29; and     (h)   fully comprehends the requirements
and contingencies for performing the Work and that it has examined the Work Site
for any additional or special requirements and contingencies, and as otherwise
subject to Contractor’s general obligations under Sub-Article 4.3.

6.2   Contractor’s Duty for Compliance while Performing Work under this
Agreement

Contractor represents and warrants that it shall not perform any aspect of the
Work that it knows cannot be performed in conformity with the provisions of this
Agreement. If Contractor determines that it cannot perform the Work in
conformity with this Agreement, Contractor shall immediately advise Allegheny
and consult with Allegheny to develop a mutually satisfactory resolution.
Contractor further represents and warrants that it shall advise Allegheny if it
knows that any drawings and specifications applicable to the Work are at
variance with Law or with good engineering and operational practices before
beginning any work connected with the Work. Contractor shall immediately notify
Allegheny in writing of any such variance and consult with Allegheny to develop
a mutually satisfactory resolution

 



--------------------------------------------------------------------------------



 



such that the necessary changes are made before proceeding with the part of the
Work affected.

6.3   Warranty

Contractor warrants that all work performed and any equipment and materials
provided in connection with the Work shall be supplied in accordance with the
requirements set forth in the Job Specification and shall be free from defects
in design, workmanship and materials for a period of eighteen (18) months from
the introduction of first flue gas into each desulfurization unit at the
Facility or thirty six (36) months after delivery to the Work Site, whichever
first occurs. In no event shall such thirty six (36) month period be deemed to
have started more than eighteen (18) months prior to the introduction of first
flue gas into each desulfurization unit at the Facility. If Allegheny discovers
any defect during this warranty period, and Allegheny has promptly notified
Contractor of the defect either during the warranty period or within a
reasonable period of time after the end of this warranty period (provided the
defect occurred during the warranty period), Contractor shall, at its option,
promptly modify, adjust, repair or replace the defect (including the provision
of all labor, on a straight time basis, associated with the removal and
reinstallation of such defective equipment, materials and other incidental work
to effect this correction of the defect). Such warranty Work shall not
constitute deficient work under Article 15.
Contractor agrees to discuss with Allegheny alternatives to the warranty remedy
chosen by Contractor and, if Allegheny requests that the Contractor pursue the
alternate remedy, all costs and expenses, if any, in excess of those that would
have arisen out of Contractor’s chosen remedy shall be paid by Allegheny to
Contractor.
Upon notification to Contractor, Allegheny may continue to use any defective
equipment or material discovered during the warranty period until such time as
Allegheny elects to have Contractor proceed with modification, adjustment,
repair or replacement of the defective equipment or material. In the event such
continued use by Allegheny causes Contractor additional warranty repair cost or
expense, all such additional cost and expense shall be paid by Allegheny to
Contractor as a Change Order. In addition, Allegheny shall indemnify Contractor
for and assume liability for all loss or damage to such equipment or Work, and
any personal injury, death or property damages arising out of Allegheny’s
continued use of such defective equipment or Work. In no event shall such
continued use be deemed to extend the warranty period applicable to such
defective equipment or material.
Any work performed under this Sub-Article to correct any defect shall be
warranted on the same basis as provided in this Sub-Article for the longer of:
(i) the balance of the eighteen (18) month warranty period; or (ii) twelve
(12) months from the date of completion of the repair or replacement.
Notwithstanding the foregoing expiration of the warranty period, if a chronic
failure of components (two or more failures of the same component) occurs during
the warranty period, Contractor shall be responsible to determine the root cause
of the chronic failure and shall make the necessary repair or replacement of the
Work, in accordance with this Sub-Article, to correct the root cause.

 



--------------------------------------------------------------------------------



 



6.4   Warranties of Others

Contractor shall undertake its best efforts to enter into subcontracts and
purchase orders under which all warranties provided by Subcontractors and/or
Vendors are for the benefit of, and assignable to, Allegheny. If any warranty
extending beyond the warranty period under Sub-Article 6.3 is not assignable,
Contractor shall enforce that warranty for Allegheny’s benefit and at
Allegheny’s expense. Contractor shall deliver a copy of each written warranty
provided by Subcontractors and/or Vendors to Allegheny.

6.5   Conditions, Limitations and Disclaimers

This Article 6 does not cover the effects of normal wear, tear, deterioration or
abuse of the equipment; or the effects of normal abrasion, erosion, or
corrosion; or operation or maintenance not in accordance with Contractor’s
operating instructions and other conditions of service specified, and in
accordance with generally accepted utility practice.
Contractor shall be responsible for equipment or parts furnished by others or
repairs or work done by others, if the same is authorized, ordered or performed
by Contractor.
The sole liability of Contractor and the exclusive remedy of Allegheny arising
out of this warranty, whether arising under contract, tort (including
negligence), strict liability, or otherwise, shall be the modification,
adjustment, repair or replacement as set forth above.
CONTRACTOR AND ALLEGHENY AGREE THAT, IN CONSIDERATION OF THE ABOVE EXPRESS
WARRANTY AND THE PERFORMANCE GUARANTEE(S), ALL OTHER WARRANTIES AND GUARANTEES,
OTHER THAN TITLE, EITHER EXPRESSED OR IMPLIED, WHETHER ARISING UNDER LAW OR
EQUITY OR CUSTOM OF THE TRADE, INCLUDING WARRANTIES OF MERCHANTABILITY AND
FITNESS FOR A PARTICULAR PURPOSE, ARE EXCLUDED FROM THIS AGREEMENT.
ARTICLE 7 — PROCUREMENT AND SUBCONTRACTING

7.1   Contractor shall obtain Allegheny’s agreement with (i) procurement
procedure, (ii) subcontract procedure, (iii) purchase order and subcontract
documents and (iv) Subcontractor and Vendor selection.   7.2   No home, branch
office or construction management services shall be performed by
Subcontractor(s) or Vendor(s) without Allegheny’s prior approval.   7.3  
Contractor shall make its best efforts to include in all purchase orders and
subcontracts terms, conditions, provisions, obligations, warranties, and
guaranties no less stringent than those imposed on Contractor under this
Agreement.

 



--------------------------------------------------------------------------------



 



7.4     In purchase orders and subcontracts involving the supply of equipment,
supplies, structures and/or materials, whether permanent or temporary,
Contractor shall:

  7.4.1   specify that the equipment, supplies, structures and/or materials are
being procured on behalf of Allegheny, and that Allegheny is the legal and
equitable owner thereof at the time of payment, and     7.4.2   require that
Allegheny be a recipient of manufacturer’s notices related to the equipment
and/or materials to be supplied including, but not limited to, any and all
health and safety advisories and notices.

In these purchase orders and subcontracts, Contractor shall similarly make its
best efforts to obligate Subcontractors and Vendors to comply with Sub-Articles
7.4.1 through 7.4.2 above with respect to all lower tier purchase orders and
subcontracts. For any Subcontractors and/or Vendors who refuse to accept this
provision, Contractor shall promptly notify Allegheny.

7.5   At regular intervals and as requested by Allegheny, Contractor shall
review with Allegheny each Subcontractor’s progress and performance. Subcontract
administration matters of a non-routine nature including, but not limited to,
claims or potential claims (exclusive of warranty claims) shall be reviewed with
Allegheny prior to any action or response by Contractor.

7.6   Contractor shall be responsible to Allegheny for work performed by
Subcontractors to the same extent it is for work performed by Contractor’s
employees.

7.7   Reviews or approvals of purchase orders, subcontracts, Subcontractors or
Vendors by Allegheny shall not create any Contractual relation between Allegheny
and any Subcontractor or Vendor.

7.8   Regarding Public Law 95-507, the Small Business Investment Act, 15 U.S.C.
637(d), Allegheny recognizes that much of Contractor’s Work under this Agreement
requires the duplication of Contractor’s work on a prior project. Contractor
will report on a quarterly basis the goals identified in Contractor’s
subcontracting plan and will pursue these goals on a commercially reasonable
basis. Contractor agrees to perform so that small business concerns and those
concerns owned and controlled by socially and economically disadvantaged
individuals, as defined in the Act, have the opportunity to compete for purchase
orders and subcontracts consistent with the efficient performance under this
Agreement.

ARTICLE 8 — ALLEGHENY

8.1   Specific Obligations

 



--------------------------------------------------------------------------------



 



  8.1.1   Allegheny shall provide Contractor with the Job Specification,
revisions thereto, and upon request, copies of specifications, drawings,
instructions and other documents referred to in the Job Specification and not
readily available to Contractor.

  (a)   Job Specification will be identified by its Table of Contents date.    
(b)   At any time, Allegheny may issue revision(s) to the Job Specification and
shall issue Change Order(s) thereto.

  8.1.2   Allegheny shall obtain from governmental authorities the licenses and
permits that it must possess to locate, construct, maintain and operate the
Facility.     8.1.3   Allegheny shall fulfill its obligations under Sub-Articles
8.1.1 through 8.1.2 above, and shall provide those items specified in the Job
Specification as being provided by Allegheny in time to avoid delaying
Contractor in the performance of the Work.     8.1.4   Allegheny shall
coordinate activities conducted by Allegheny or by other Contractors employed by
Allegheny on or contiguous to the Work Site with the activities of Contractor.  
  8.1.5   Allegheny shall use its best efforts to provide certificates, upon
reasonable and timely request, as it is empowered to issue in support of
Contractor.

8.2   Allegheny’s Project Manager

Allegheny’s project manager named in the Job Specification shall have the
authority to act for Allegheny with respect to all matters pertaining to the
Work, Contractor’s performance and the Job Specification. Communications
concerning these matters received by Allegheny’s project manager from Contractor
shall be deemed to have been received by Allegheny.

8.3   Access to and Use of Premises

  8.3.1   Allegheny may use any portion of its property for its own purpose and
may employ workers or other contractors of its own choosing for constructing
other facilities or maintaining or changing any of the existing facilities.    
8.3.2   Allegheny may refuse any person admission to the Facility and Contractor
shall cooperate with Allegheny with respect thereto.     8.3.3   Allegheny may
take temporary possession of and use partially completed parts of the Facility
by notifying Contractor thereof.

  (a)   Such possession by Allegheny shall not be deemed an acknowledgement of
completion of said parts of the Facility and shall not limit Contractor’s
responsibility for custody and control of said parts of the Facility pursuant to
Sub-Article 4.8, after possession is

 



--------------------------------------------------------------------------------



 



      returned to Contractor. For that portion of the Work under Allegheny’s
temporary possession, Allegheny shall be responsible for risk of loss or damage
to the Work and for safety and health pursuant to Article 35.     (b)   A Change
Order shall be issued with respect to such temporary possession.

  8.3.4   Contractor is responsible for ensuring that its employees,
Subcontractors, Vendors and all others permitted by Contractor to enter the
Facility and other sites made available by Allegheny for construction-related
activities shall comply with Allegheny’s regulations and requirements.
Contractor also shall require said persons to go to and from the Work Site and
within such sites via a route prescribed by Allegheny and not to deviate
therefrom.

8.4   Approvals, Authorizations, Agreements and Reviews

All Allegheny approvals, authorizations and agreements shall be in writing.
Allegheny’s approvals, authorizations, agreements and reviews shall not relieve
Contractor of its obligations under this Agreement.

8.5   Bonus Offers

Allegheny shall offer to Contractor: a schedule completion bonus following
establishment of the Scheduled Mechanical Completion Date; and a target price
bonus following establishment of the Agreement Price Budget. The terms of such
bonus offers shall be evidenced in a separate agreement between the parties.
ARTICLE 9 — CHANGE ORDER

9.1   Changes

Allegheny shall have the right, without additional consent from Contractor, to
revise the Job Specification within the general scope of Work set forth therein,
including but not limited to: (i) requiring additional work of Contractor and
directing omission of part of the Work previously authorized; and (ii) making
final decisions on the interpretation of any specifications, drawings, and
documents included in the Job Specification or otherwise furnished by Allegheny
to Contractor and on matters where such documents permit alternatives or are not
specific. Upon notification of such revision, Contractor shall promptly revise
the Work accordingly.

9.2   Change Orders

  (a)   Unless this Agreement provides otherwise, Allegheny shall issue a Change
Order when it revises the Job Specification or elements of the Work already
completed or being performed in accordance with the Job Specification, requires
additional Work of Contractor or directs omission of part of the Work previously
authorized, provided that any of the following Change Order criteria is
satisfied: (i) Contractor’s costs for performing the Work are affected

 



--------------------------------------------------------------------------------



 



      thereby; or (ii) the time required for performing the Work is affected
thereby; or (iii) the scope of the Work or execution approach is affected
thereby. If any of the foregoing criteria is satisfied, Allegheny shall
authorize Contractor to prepare and Contractor shall prepare an estimate of the
effects on costs and/or completion of the Work. Contractor shall proceed with
the additional Work and after Contractor and Allegheny agree on the effects,
Allegheny shall issue a Change Order which may adjust the schedule or Agreement
Price Budget.     (b)   A Change Order shall not be issued, when: (i) revisions
in the Work already performed by Contractor are required to achieve compliance
with the Job Specification; or (ii) to correct errors, omissions or work not in
accordance with the requirements of Sub-Articles 4.3 and 4.5; or
(iii) Contractor has not complied with a requirement of this Agreement.

ARTICLE 10 — INDEPENDENT CONTRACTOR
In performing the Work and other obligations under this Agreement, Contractor
shall be an independent Contractor and not the agent or employee of Allegheny.
The relationship of employer and employee shall not exist between Allegheny and
Contractor or any of Contractor’s employees or Subcontractor’s employees.
Contractor acknowledges and agrees that, with respect to any Work performed
under this Agreement, neither Contractor nor any of its employees, nor any of
Subcontractor’s employees is eligible to participate in and will not receive any
benefits from any employee benefit plan sponsored by Allegheny. The Work shall
be performed under the supervision and control of Contractor, and Allegheny
shall have no authority to supervise Contractor’s employees, representatives or
Subcontractors. Contractor shall have no authority to make statements,
representations or commitments of any kind or take any other action binding on
Allegheny, except as specifically provided in this Agreement. It is expressly
agreed that it is not the purpose or intention of this Agreement to create, nor
shall the same be construed as creating, any partnership or joint operation
between Allegheny and Contractor.
ARTICLE 11 — PAYMENT AND INVOICING

11.1   Payment

Allegheny shall make electronic payments to Contractor for Costs and Fee for
Work accomplished pursuant to Exhibits A through C. The procedure for making
such payments is delineated as follows:

  11.1.1   On or about the twentieth day of each month, Contractor shall render
to Allegheny an invoice for the actual, payable portion of the Agreement Price
incurred for the Work performed by Contractor during those days of the current
month for which actual Costs are available and an estimate of the payable
portion of the Costs forecasted to be earned for Work performed by Contractor
during the balance of the month. The invoice shall specify, document and be
adjusted for the difference between the estimate paid to Contractor during the
prior month and the actual Costs incurred by Contractor in the prior month.
Undisputed payments shall be made by

 



--------------------------------------------------------------------------------



 



      Allegheny, and received by Contractor, on the first of the month following
the date of the invoice.     11.1.2   Invoices under Sub-Article 11.1.1 shall
include supporting documentation detailing:

  (a)   the payable portion of actual and forecasted Costs (including applicable
SG&A).     (b)   the payable portion of Fee earned based upon the percentage of
project completion actually earned at the end of the previous month.     (c)   a
reconciliation of amounts forecasted in the prior month versus amounts actually
incurred for that month, together with an update of forecasted amounts for the
current month and the following six (6) months.

  11.1.3   On or before the tenth and twentieth day of each month, Contractor
shall render to Allegheny an invoice for the actual Costs paid by Contractor to
its Subcontractors and Vendors for the Work. In support of each invoice,
Contractor shall provide full supporting documentation required by the Job
Specification, together with copies of Subcontractor and Vendor invoices and
Contractor reports detailing the actual payments made thereunder. Undisputed
payments shall be made by Allegheny, and received by Contractor, within five
(5) business days following the receipt of each invoice from Contractor.

These invoices shall include:
(a) the Payable portion of actual Costs,
(b) Contractor SG&A addition to Costs

  11.1.4   Payable amounts of Costs and Fee earned and eligible for invoicing in
accordance with Sub-Articles 11.1.1 and 11.1.3 above, shall be:

  (a)   ninety-five percent (95%) of Costs,     (b)   one hundred percent (100%)
of Reimbursable Costs for those Subcontractors already subject to a retention of
five percent or more under agreement with Contractor, unless otherwise agreed by
Allegheny and Contractor, and     (c)   ninety-five percent (95%) of Fee earned.

 



--------------------------------------------------------------------------------



 



  11.1.5   Costs and Fee shall be certified by Contractor as being allowable
under this Agreement before payment by Allegheny shall be made hereunder.    
11.1.6   After receipt of a correct and valid invoice with full supporting
documentation from Contractor, Allegheny shall promptly advise Contractor of any
disputed amount, together with the reason for the dispute. Allegheny shall have
the right to withhold the disputed amount from payment of future invoices. Any
disputed amount will be paid or credited upon resolution.     11.1.7   Invoicing
for Costs shall be kept current and Allegheny shall reserve the right to not pay
five percent (5%) of undisputed Costs (up to a total, cumulative amount of
$100,000) incurred in excess of sixty days from the date such Costs should have
been invoiced by Contractor to Allegheny.     11.1.8   Each invoice shall be
specified net of taxes, with applicable taxes (e.g., sales tax) identified
separately.     11.1.9   Contractor shall have no legal or equitable right,
title or interest in or to any amounts which may otherwise be due under this
Agreement, and any such amounts shall not have been earned by Contractor, unless
and until Allegheny receives satisfactory Contractor reports evidencing that
Subcontractors and Vendors who have supplied any materials, labor or equipment
or performed any of the Work with respect to such amounts have been fully paid
therefore. Receipt of such Contractor’s reports evidencing payments shall be a
condition precedent to Contractor’s right to receive any further payment, and a
condition precedent to Allegheny’s release of any amount retained by Allegheny
pursuant to this Article.     11.1.10   Nothing in this Agreement shall create
any obligation on the part of Allegheny to pay to or see to the payment of any
sums to any Subcontractor or Vendor or to any other person or entity furnishing
labor, equipment or materials to Contractor.     11.1.11   The retention of five
percent (5%) held by Allegheny shall be released to Contractor upon: the earlier
of successful completion of the performance tests demonstrating satisfaction of
the Performance Guarantees under Exhibit I or failure of Allegheny to test the
entire flue gas desulfurization system within ninety (90) days after Contractor
provides notice that the system is ready for testing; and the posting by
Contractor of an irrevocable, on demand, stand-by letter of credit, in form and
substance as the letter of credit attached hereto as Exhibit E, with a financial
institution approved by Allegheny (“Letter of Credit”), equal to fifty percent
(50%) of the amount of retention to be released. The Letter of Credit shall
terminate upon expiration of the warranty period set forth in Sub-Article 6.3.
The Letter of Credit is to cover the warranty claims not honored by Contractor
and, after providing Contractor with seven days notice to cure such warranty
claim, and if Contractor has not diligently pursued such cure, may be partially
or wholly drawn upon with notification by Allegheny to the financial
institution.

 



--------------------------------------------------------------------------------



 



      The costs incurred by Contractor for such Letter of Credit will be a
Reimbursable Cost.     11.1.12   Upon Mechanical Completion, Contractor shall
have the option of posting a Letter of Credit, at Contractor’s expense, up to
the amount of the retention held by Allegheny, at which time Allegheny shall
release such retention to Contractor. Such Letter of Credit shall terminate:
upon the earlier of successful completion of the performance tests demonstrating
satisfaction of the Performance Guarantees under Exhibit I or failure of
Allegheny to test the entire flue gas desulfurization system within ninety
(90) days after Contractor provides notice that the system is ready for testing;
and posting of the Letter of Credit referenced in Sub-Article 11.1.11 above.

11.2   Waiver under Payment Act

Contractor hereby waives all disclosures, notices, rights, claims, privileges
and benefits under Act 7 of 1994 of the General Assembly of the Commonwealth of
Pennsylvania known as the “Contractor and Subcontractor Payment Act” and
Allegheny and Contractor agree that none of the terms and provisions of said Act
shall apply to this Agreement or the Work, payment or any claims related
thereto.
ARTICLE 12 — CLAIMS AND LIENS

12.1   Contractor agrees to waive all rights to mechanics’, materialmen’s or
similar liens with respect to every aspect of this Agreement. Immediately upon
execution of this Agreement, Contractor will execute and provide to Allegheny,
and Allegheny will be responsible for properly filing and indexing a Mechanics’
Lien Waiver and/or Stipulation against Liens in the appropriate county office.
Such Waiver and/or Stipulation shall be provided to Allegheny for filing at
least ten (10) days prior to Contractor or any Subcontractor or Vendor
performing any physical Work at the Work Site. Contractor shall include
enforceable language waiving all rights to any mechanics’ lien, materialmen’s
lien or similar lien in all Subcontract and Vendor agreements related to Work
under this Agreement, and will require that all Subcontractors, Vendors, or
other persons supplying labor, material, services or any other potentially
lienable product for the Work will include such language in all Agreements with
any lower tier Subcontractor or Vendor of such products.

12.2   Contractor agrees that it will indemnify, defend and hold Allegheny
harmless from any fines, penalties, assessments, attorneys fees, expenses or
costs of any kind incurred by Allegheny or assessed against Allegheny in
connection with any violation or alleged violation by Contractor or any
Subcontractor or Vendor of any Occupational Safety and Health statutes,
regulations or requirements.

12.3   In the event any Subcontractor, Vendor or third party asserts any claim
that would, if successful, cause an increase in the Agreement Price, become a
cost, or cause an extension of the Scheduled Mechanical Completion Date,
Contractor shall immediately notify Allegheny of the receipt of such claim, and
shall immediately provide to Allegheny all claim documentation received from
such claimant.

 



--------------------------------------------------------------------------------



 



    Allegheny shall have the right to monitor the progress and handling of such
claim in every respect, and may, at Allegheny’s sole option, undertake the
handling and defense of any such claim with counsel of its own choosing.
Contractor agrees to fully cooperate with Allegheny in the negotiation, handling
and/or defense of any such claim, including but not limited to the provision of
documentary and witness support, and shall not settle or make payment on any
such claim without the written consent of Allegheny.   12.4   Contractor agrees
that it will continue performance under this Agreement and Allegheny agrees to
continue to pay undisputed amounts during the pendency of any dispute or claim.

ARTICLE 13 — TAXES AND DUTIES

13.1   Contractor shall pay when due:

  13.1.1   Taxes and fees imposed by reason of the performance of the Work by
Contractor including, but not limited to, sales, excise, storage, consumption
and use taxes; licenses, permit and registration fees; and income, profit,
franchise, and personal property taxes, but excluding fees for licenses and
permits obtained by Allegheny pursuant to Sub-Article 8.1.2.     13.1.2  
Employment taxes and contributions imposed by applicable Law, or trade union
agreements or regulations, with respect to or measured by compensation (wages,
salaries or other) paid to employees of Contractor including, but not limited to
taxes and contributions for unemployment compensation insurance, old age
benefits, welfare funds, pensions and annuities, and disability insurance, and  
  13.1.3   Import/export license fees and import/export taxes and duties on
services, equipment and materials, and construction tools, equipment and
supplies imported or exported by Contractor.

13.2   Contractor shall defend, indemnify and hold Allegheny harmless from
liability resulting from Contractor’s or Subcontractors’ or Vendors’ failure to
(i) make timely payment of or to pay any of the items in Sub-Article 13.1 above,
or (ii) comply with the reporting, filing or other procedural requirements with
respect to their payment. Interest, penalties or other liabilities arising from
such failures shall not be allowed as Costs and shall be for Contractor’s
account.

13.3   In accordance with Sub-Article 13.7.1, equipment for this Agreement will
be purchased as permanent equipment under Pennsylvania tax law and Contractor
will pay sales tax and/or accrue and pay use tax. In addition, in accordance
with Sub-Article 13.7.2, Contractor shall pay applicable sales or use tax on:
(i) equipment, materials and supplies (including but not limited to consumable
supplies and small tools) that will not become a permanent part of the Work;
(ii) third party rentals including construction equipment; and (iii) permanent
equipment and materials purchased by Contractor.

 



--------------------------------------------------------------------------------



 



13.4   If Allegheny believes that Contractor is entitled to immunity or
exemption from taxes or duties associated with the purchase of goods or services
under this contract, Allegheny shall provide Contractor or Subcontractor with
appropriate citation to said immunity or exemption and assist Contractor or
Subcontractor with obtaining such benefit from the appropriate governmental
authority. If as a result of such actions Contractor or Subcontractor have any
additional taxes, penalties or interest imposed upon them, then Allegheny shall
reimburse Contractor or Subcontractor for such costs.

13.5   Contractor shall promptly notify Allegheny of matters pertaining to
nonpayment or payment under protest of, claim for immunity or exemption from, or
claim for refund of or credit against any taxes or duties.

13.6   Contractor shall provide Allegheny with a completed Federal form W-9. If
Contractor fails to provide such a form then Allegheny shall withhold income and
other taxes from payments due to Contractor under this Agreement to the extent
that such withholding is required by Law. Payment by Allegheny to the
appropriate governmental office of the amount of money so withheld will be
deemed to have been made on behalf of Contractor hereunder for the amount of
such payment as if the payment had been made to Contractor and will relieve
Allegheny of any further obligation to Contractor with respect to the amount so
withheld. The receipt for any such withholding tax will be given to the
Contractor.   13.7   Sales and Use Tax Responsibilities

  13.7.1   Except as expressly provided in Sub-Article 13.7.2 below, all
permanent equipment and materials purchased by Contractor for incorporation as a
permanent part of the Work shall be purchased by Contractor. Contractor shall
pay sales and/or accrue and pay use tax as appropriate.     13.7.2   Contractor
shall pay applicable sales or use tax on: (i) equipment, materials and supplies
(including but not limited to consumable supplies and small tools) that will not
become a permanent part of the Work; (ii) third party rentals including
construction equipment; and (iii) permanent equipment and materials purchased by
Contractor.     13.7.3   Contractor shall, in its accounting of the Agreement
Price Budget, distinguish between (i) permanent equipment and materials
purchased for incorporation as a permanent part of the Work and (ii) those
equipment, materials and supplies which Contractor shall have paid sales and use
tax in accordance with Sub-Article 13.7.2 above.     13.7.4   The Contractor
agrees to assign and transfer to Allegheny all its rights to sales and use tax
which may be refunded as a result of a claim for refund for materials purchased
in connection with this Agreement. The Contractor further agrees that it will
not file a claim for refund for any sales or use tax which is the subject of
this assignment.

 



--------------------------------------------------------------------------------



 



ARTICLE 14 — INSPECTION OF WORK

14.1   Allegheny or its representative shall at all times have access to the
Work whether it is in preparation or in progress and Contractor shall provide
proper facilities for such access and for inspection. If the Job Specification,
Allegheny’s advance instructions, any Law or any public authority require any
Work to be specifically inspected, tested or approved, Contractor shall give
Allegheny timely notice of: (i) readiness for inspection; and (ii) the date
fixed for any inspection to be performed by a public authority.

14.2   Inspections by Allegheny shall be promptly made. If Allegheny timely
requests an inspection of, or witness to, any part of the Work, but Contractor
proceeds to close or cover it before such inspection or witnessing has been
performed, Allegheny may require said Work to be opened or uncovered for
inspection or witnessing and reclosed or recovered. Costs associated therewith
shall not be allowed as Reimbursable Costs.

ARTICLE 15 — DEFICIENT WORK

15.1   Any or all of the following, at Allegheny’s option, shall be deemed
deficient during performance of Work hereunder: (i) any Work performed or
equipment and/or materials furnished by Contractor or Subcontractors that does
not conform with requirements as set forth in this Agreement, or (ii) Contractor
has failed to remedy any defects in the Work, or (iii) Contractor has failed to
supply a sufficient number of properly skilled workmen or construction equipment
and/or materials, provided they are available, or (iv) Contractor, or any
Subcontractor or Vendor, fails upon request to demonstrate financial ability to
complete the Work in accordance with the terms of this Agreement, or
(v) Contractor has failed to execute the Work with promptness and diligence, or
(vi) Contractor has failed to comply with any of the material provisions of this
Agreement. Upon receipt of written notice from Allegheny that any such
deficiency to the satisfaction of Allegheny exists, Contractor shall immediately
undertake and proceed with due diligence to remedy such deficiency to the
satisfaction of Allegheny.

15.2   For Contractor’s remediation pursuant to the foregoing Sub-Article,
Allegheny shall pay Contractor in accordance with Exhibit A and Exhibit B, costs
incurred by Contractor in correcting deficiencies in the Work, except for
amounts recoverable from Subcontractors, Vendors or others.

15.3   If Contractor does not immediately, upon receipt of such notice,
undertake and proceed with due diligence to remedy such deficiencies, Allegheny
may declare Contractor in material breach of this Agreement, and by written
notice setting forth the effective date of removal, may remove Contractor from
all or any part of the Work and use or dispose of all materials, supplies, tools
and equipment in connection therewith. Allegheny may then complete all or any
part of the Work from which Contractor has been removed.

15.4   In the event that Allegheny does remove Contractor and take possession as
aforesaid, then notwithstanding Article 11, Contractor shall only be entitled to
payment for the part of the Work performed by it and acceptable to Allegheny
under the terms and conditions of this Agreement up to the effective date of
such removal, reduced by: (i) costs recoverable under Subcontractors’ or
Vendors’ guarantees; (ii)

 



--------------------------------------------------------------------------------



 



    any costs recoverable by Contractor under insurance policies; and
(iii) Allegheny’s retainage out of moneys owing to Contractor of an amount
sufficient to indemnify Allegheny against extra costs incurred by Allegheny to
remedy deficiencies. The rights and remedies of Allegheny provided by this
Article are in addition to any other rights and remedies provided by this
Agreement.

15.5   Failure of Contractor to meet the Mechanical Completion Dates or other
schedule or completion dates does not constitute a material breach of this
Agreement, if Contractor’s Work is not otherwise deficient under this Article.

ARTICLE 16 — SUSPENSION

16.1   Suspension of Work

Allegheny may suspend at any time and for any reason any part of the Work by
giving notice to Contractor specifying the part of the Work to be suspended and
the effective date of suspension. Suspension under this Article cannot last more
than three months. Contractor shall cease work on said part of the Work on the
effective date of suspension, but shall continue to perform any part of the Work
not suspended.

16.2   Compensation

For the part of the Work suspended, compensation to Contractor during the period
of suspension shall be in accordance with Exhibits A and B, limited however to:

  (a)   Contractor’s employees whose retention on the Work during the suspension
has been authorized in advance by Allegheny; and     (b)   Other items directly
related to the suspension of the Work,     (c)   Other items directly related to
the suspended part of the Work if authorized in advance by Allegheny,

16.3   Resumption

Allegheny may, at any time, authorize resumption of the suspended part of the
Work by notifying Contractor of the part of the Work to be resumed and the
effective date of suspension withdrawal. Work shall be promptly resumed by
Contractor after receipt of such notice. A Change Order shall be issued to
reflect the difference in Contractor’s costs for performing the Work, or the
time required to perform the Work, or both.

16.4   Liability

For the part of the Work suspended in accordance with this Article, except as
otherwise provided in Sub-Article 16.2, Allegheny shall not be liable for any
additional costs, claims, damages or liabilities of Contractor, Subcontractors
or Vendors.
ARTICLE 17 — TERMINATION

17.1   Termination for Convenience

 



--------------------------------------------------------------------------------



 



Allegheny may terminate this Agreement and any part of the Work at any time and
for any reason by giving notice to Contractor specifying the part of the Work to
be terminated and the effective date of termination. Contractor shall promptly
prepare for Allegheny’s approval a plan for terminating that part of the Work
and shall cease work on said part of the Work on the effective date of
termination. Contractor shall continue to perform any part of the Work not
terminated, and upon Allegheny’s approval shall implement the plan for
termination.

17.2   Termination for Material Breach

In the case of Contractor’s material breach pursuant to Article 15, Allegheny
may terminate this Agreement and any part of the Work at any time, by giving
prompt notice to Contractor specifying the part of the Work to be terminated and
the effective date of termination. Contractor shall cease work on said part of
the Work on the termination effective date, but shall continue to perform any
part of the Work not terminated.
In the event it is subsequently determined that any such termination by
Allegheny for material breach is without substance or foundation, such
termination shall be considered and administered as a termination for
convenience pursuant to Sub-Article 17.1.

17.3   Termination by Contractor

In the event that all of the Work was suspended pursuant to Sub-Article 16.1 and
Allegheny has not authorized resumption within three months of such suspension,
Contractor may give notice to Allegheny of its intention to terminate this
Agreement. If, within thirty (30) days of said notice Allegheny does not
authorize resumption of the Work, or any part thereof, Contractor may terminate
this Agreement with immediate effect, and Allegheny will compensate Contractor
pursuant to Sub-Article 17.5 below.

17.4   Termination for Force Majeure

If a party invokes force majeure pursuant to Article 37, the other party shall
not have a right to terminate the Work due to the invocation of force majeure,
unless force majeure has continued for a three (3) month period from the date it
was first invoked and the other party provides twenty (20) days notice of
termination thereafter.

17.5   Compensation

If this Agreement or any part of the Work is terminated, in accordance with
Sub-Articles 17.1, 17.3, or 17.4 Allegheny with respect to such Work will pay
Contractor, only for the part of the Work performed in accordance with this
Agreement and obligations incurred prior to the effective date of termination
and for such additional amounts directly related to the Work performed by
Contractor in terminating, provided that said Work was authorized in advance by
Allegheny. Such payment will be made to Contractor pursuant to Exhibits A, B and
C:

  (a)   for the Work; and

 



--------------------------------------------------------------------------------



 



  (b)   for direct costs that Contractor incurs in terminating the Work under
this Agreement, including unpaid legally enforceable obligations to
Subcontractors and Vendors and others as well as transportation costs for return
of employees, construction tools and equipment, provided those costs incurred
after termination are authorized in advance by Allegheny and properly supported
by time sheets, invoices and the like.

Allegheny shall have audit rights pursuant to Article 28 to verify the actual
costs of the Work performed by Contractor in terminating.

17.6   No Compensation

In the event Work is terminated under this Agreement by reason of Contractor’s
failure to perform in accordance with Sub-Article 17.2, Allegheny shall have no
obligation to further compensate Contractor under this Agreement.

17.7   Liability

For any part of the Work terminated in accordance with Sub-Articles 17.1, 17.3,
or 17.4, except as otherwise provided in Sub-Article 17.5, Allegheny shall not
be liable for any additional costs, claims, damages or liabilities of
Contractor, Subcontractors or Vendors.
ARTICLE 18 — MECHANICAL COMPLETION AND FINAL ACCEPTANCE

18.1   Mechanical Completion

Contractor shall promptly notify Allegheny when Contractor considers it has
substantially met the criteria set forth in the Job Specification for Mechanical
Completion of the Facility or any part thereof. Within ten (10) calendar days
after receipt of said notice, Allegheny shall issue a Mechanical Completion
Notice with respect to the Facility or part thereof, or alternatively, notify
Contractor of deficiencies to be remedied before a Mechanical Completion Notice
will be issued. Contractor shall promptly correct such deficiencies and notify
Allegheny when they are remedied.

18.2   Final Acceptance

When Contractor considers that: (i) satisfactory completion of performance
testing in accordance with the Job Specification has occurred (ii) the entire
Facility has been completed in accordance with the Job Specification;
(iii) Contractor has corrected known deficiencies; and (iv) Contractor has
furnished to Allegheny those documents required under this Agreement, it shall
notify Allegheny thereof. Within fourteen (14) calendar days, Allegheny shall:
(i) issue Final Acceptance Notice certifying its agreement that said criteria
have been satisfied; or (ii) notify Contractor of the deficiencies still to be
remedied or activities to be completed before a Final Acceptance Notice will be
issued.
ARTICLE 19 — TITLE

 



--------------------------------------------------------------------------------



 



Title to all parts of the Facility supplied by Allegheny shall remain in
Allegheny at all times. Title to all equipment, materials, supplies and
structures procured by Contractor from third parties and intended, at the time
of such procurement or supply, to be incorporated into, or used in the
construction of the Facility (excluding Contractor’s and Subcontractors’
construction tools, construction equipment and rented items) shall pass to
Allegheny upon payment therefor by Allegheny or upon delivery to the Work Site,
whichever occurs earlier. Delivery of equipment, materials, supplies and
structures to the Work Site shall not relieve Allegheny of its obligations of
payment for such items in accordance with the terms of this Agreement. Title to
all equipment, materials, supplies and structures procured by Contractor from
third parties with funds supplied by Allegheny through a joint check payable to
Contractor and to any such third party jointly, or through a trust account to be
established by Allegheny in its sole discretion, shall vest in Allegheny at the
moment of payment by Contractor, and shall not vest in Contractor. Contractor
shall act as bailee for Allegheny with regard to all equipment, materials,
supplies and structures supplied by Allegheny or procured by Contractor from
third parties with funds supplied by Allegheny.
ARTICLE 20 — Distribution of Risk, Release and Indemnity

20.1   Contractor’s Responsibilities

  20.1.1   Contractor agrees, to the extent not prohibited by Law, to defend,
indemnify and hold Allegheny and its agents, officers and employees harmless
from (i) all third party claims, obligations and liabilities (and all costs and
expenses including attorneys’ fees incurred in connection therewith) to the
extent arising out of or related to any negligence, gross negligence,
recklessness or willful misconduct of Contractor and (ii) all claims for death,
disease, bodily injury and/or property damage including, without limitation,
claims from Contractor’s employees, Subcontractors’ employees and/or Vendors’
employees (other than property damage to the Work itself) that may arise in
connection with the Work or that occur during Contractor’s performance of the
Work, including all costs and expenses including attorneys’ fees incurred in
connection therewith.     20.1.2   Contractor shall also cause any Subcontractor
working at the Site, and use best efforts to cause other Subcontractors, to the
extent not prohibited by Law, to indemnify, defend and hold Allegheny and
Contractor and their respective principals, officers, partners, agents and
employees harmless from all third party claims for death, disease, bodily injury
and/or property damage (other than property damage to the Work itself) that may
arise in connection with Subcontractor’s performance of the Work including, but
not limited to, claims from any Subcontractor employees.     20.1.3  
Contractor’s and all Subcontractor’s obligations to indemnify and hold Allegheny
harmless shall not be limited by a limitation on the amount or type of damages,
compensation or benefits payable by or for the Contractor or Subcontractor under
workers’ compensation acts, disability benefit acts or other employee benefit
acts. Where personal injury, death, disease or loss of or damage to property
arises from a cause or causes attributable jointly to the negligence of one or
more of Allegheny, Contractor and/or any Subcontractor, each indemnitor’s duty
of

 



--------------------------------------------------------------------------------



 



      indemnification shall be in proportion to its allocable share of such
negligence.     20.1.4   (a) Allegheny and Contractor hereby waive all rights of
subrogation against each other, and against all Contractors and Subcontractors
enrolled in the OCIP, in connection with any and all events, occurrences,
claims, losses and/or payments arising from or in connection with the
performance of the Work.         (b) Contractor shall cause each of its
Subcontractors, in their respective subcontracts, to waive all rights of
subrogation against Allegheny, and against all Contractors and Subcontractors
enrolled in the OCIP, in connection with any and all events, occurrences,
claims, losses and/or payments arising from or in connection with the
performance of the Work.         (c) All insurance provided by Contractors
and/or Subcontractors shall be endorsed to waive the insurer’s rights of
subrogation against Allegheny. All insurance provided by Contractors and/or
Subcontractors enrolled in the OCIP shall be endorsed to waive the insurer’s
rights of subrogation against all other Contractors and Subcontractors enrolled
in the OCIP.

20.2   Allegheny’s Responsibilities

  20.2.1   Allegheny shall be responsible for and hold Contractor harmless for
loss of or damage howsoever caused to Allegheny’s property intended to be
incorporated into or used in the Work and located at the Work Site, even if the
loss or damage results from Contractor’s negligence, except that Contractor
shall be responsible for the first $5,000 of any such loss.     20.2.2  
Allegheny will indemnify Contractor for loss of or damage howsoever caused to
Contractor’s property intended to be incorporated into the Work and located at
the Work Site, even if the loss or damage results from Contractor’s negligence,
except that Contractor shall be responsible for the first $5,000 of any such
loss.     20.2.3   Notwithstanding the provisions of Sub-Articles 20.2.1 and
20.2.2, Contractor shall also be responsible, and not compensated by Allegheny,
for:

  (a)   any loss of money or securities in the care, custody or control of
Contractor, which are used or intended for use in paying for or performing the
Work;     (b)   unexplained or mysterious disappearance of any property in
Contractor’s care, custody or control, or shortage of any property disclosed on
taking inventory; or     (c)   theft of property on the part of Contractor,
Subcontractors or their employees.

ARTICLE 21 — INSURANCE

 



--------------------------------------------------------------------------------



 



21.1   Contractor shall participate in Allegheny’s Controlled Insurance Program
(OCIP) pursuant to Exhibit G, and require Subcontractors to meet the insurance
coverage requirements set forth in Exhibit G.

21.2   Upon Allegheny’s request, Contractor agrees to participate in a
project-wide bonding program (recognizing that Contractor does not currently
have surety bonding capacity), subguard, primeguard or other insurance programs,
and Allegheny may request that Contractor require Subcontractors to provide
bonding.

ARTICLE 22 — TOOLS AND EQUIPMENT
Allegheny may loan or furnish tools or equipment to Contractor as an
accommodation for use at a Work Site. Any tools and equipment are loaned or
furnished on an “as is, where is” basis. Contractor agrees:

22.1   to inspect the tools and equipment and make its own determination, before
commencing the Work, that they are adequate for the safe and efficient
performance of the Work by Contractor.

22.2   that the tools and equipment will be loaned or furnished by Allegheny and
accepted by Contractor without warranty or representation by Allegheny as to
their condition or fitness for Contractor purpose.

22.3   to return the tools and equipment to Allegheny at the conclusion of use
in good condition as when received, ordinary wear and tear excepted.

ARTICLE 23 — RESPONSIBILITY FOR CONSEQUENTIAL DAMAGES, LIMITATION OF LIABILITY

23.1   NOTWITHSTANDING ANY OTHER PROVISION OF THIS AGREEMENT, NEITHER
CONTRACTOR, NOR SUBCONTRACTORS, SHALL BE LIABLE, WHETHER BASED ON CONTRACT OR
TORT (INCLUDING NEGLIGENCE AND STRICT LIABILITY), UNDER ANY WARRANTY OR
OTHERWISE, RELATING TO THIS AGREEMENT, FOR ANY CONSEQUENTIAL, INDIRECT, SPECIAL,
OR INCIDENTAL LOSS OR DAMAGE, INCLUDING, BUT NOT LIMITED TO, ANY DAMAGE TO, OR
ANY LOSS OF USE OF PROPERTY, LOSS BY REASON OF PLANT SHUTDOWN OR SERVICE
INTERRUPTION, COSTS OF CAPITAL OR EXPENSES THEREOF, LOSS OF PROFITS OR REVENUES
OR THE LOSS OF USE THEREOF, NON-OPERATION OR INCREASED EXPENSE OF OPERATION,
FINES OR PENALTIES ASSESSED OR LEVIED BY ANY GOVERNMENTAL AGENCY BASED ON THE
OPERATION, NON-OPERATION, OR USE OF THE EQUIPMENT, OR COST OF PURCHASED OR
REPLACEMENT POWER (INCLUDING ADDITIONAL EXPENSES INCURRED IN USING EXISTING
POWER FACILITIES).       The parties agree that the above disclaimer shall not
apply to the liquidated damages set forth in Exhibit I in the event of
Contractor’s failure to achieve the performance guarantees therein.      
NOTWITHSTANDING ANY OTHER PROVISION OF THIS AGREEMENT, ALLEGHENY SHALL NOT BE
LIABLE TO CONTRACTOR, WHETHER BASED

 



--------------------------------------------------------------------------------



 



         ON CONTRACT OR TORT (INCLUDING NEGLIGENCE AND STRICT LIABILITY), UNDER
ANY WARRANTY OR OTHERWISE, RELATING TO THIS AGREEMENT, FOR ANY CONSEQUENTIAL,
INDIRECT, SPECIAL OR INCIDENTAL LOSS OR DAMAGE, INCLUDING, BUT NOT LIMITED TO,
COSTS OF CAPITAL OR EXPENSES THEREOF, LOSS OF OTHER BUSINESS OPPORTUNITIES
INCLUDING ANTICIPATED REVENUES FROM OTHER PROJECTS FOREGONE TO UNDERTAKE THIS
AGREEMENT, CONTRACTOR’S INCREASED FINANCE COSTS, OR ANY LOSS OR DAMAGE THAT IS
SPECULATIVE IN NATURE.

23.2   The total liability of the Contractor under this Agreement, whether
arising out of contract, tort (including negligence, but excluding fraud or
willful misconduct), strict liability, or any other cause of or form of action,
shall not exceed Fifty Million Dollars, which liability shall be excess of any
valid and collectible insurance provided by Allegheny under Exhibit G.      
This Sub-Article 23.2 shall apply notwithstanding any other provision of this
Agreement.

ARTICLE 24 — Governing Law and Dispute Resolution

24.1   Governing Law

The validity, interpretation and construction of this Agreement shall be
governed by and construed in accordance with the laws of the Commonwealth of
Pennsylvania.

24.2   Dispute Resolution

All disputes between Allegheny and Contractor arising under this Agreement shall
be resolved in accordance with the Dispute Resolution Procedure attached hereto
as Exhibit H. Contractor shall make best efforts to enter into purchase orders
and subcontracts that require the Subcontractor or Vendor to agree to resolve
all disputes in accordance with said Dispute Resolution Procedure.
Subcontractors or Vendors consent to be joined in any dispute resolution
proceeding, at Allegheny’s option, if the Subcontractor’s or Vendor’s Work is
related to such proceeding.
ARTICLE 25 — INTELLECTUAL PROPERTY AND INFRINGEMENT

25.1   Contractor will prepare drawings, specifications and documents in
connection with the Work furnished by Contractor under this Agreement. All such
drawings and documents, regardless of the form in which they may have been
created or thereafter exist, and all intellectual property rights pertaining
thereto including but not limited to copyright, shall remain the sole and
exclusive property of the Contractor. Contractor agrees to provide drawings,
specifications and documents to Allegheny to permit Allegheny to construct,
operate, maintain, and use the Work furnished by Contractor under this
Agreement. Contractor grants to Allegheny a paid up, royalty free, nonexclusive
license to reproduce those drawings, specifications or documents provided by
Contractor to Allegheny for the Work furnished by Contractor under this
Agreement for the limited purposes

 



--------------------------------------------------------------------------------



 



          of constructing, operating, maintaining, and using the Work furnished
by Contractor under this Agreement, provided that Allegheny complies with all
obligations, including payment of all undisputed sums due under this Agreement
and, subject to the obligations of confidentiality set forth in this Agreement,
Contractor also grants to Allegheny a paid up, royalty free, nonexclusive
license to create and use photographs, drawings, sketches, artistic
representations and other similar representations of the Work, with the
understanding that ownership of such derivative works shall remain with
Contractor, for the same limited purposes set forth above. Contractor further
grants Allegheny a paid-up, royalty free, nonexclusive license for all patents
necessary to construct, operate, maintain and use the Work furnished by
Contractor under this Agreement for the remaining terms of all such patents.
Contractor and Allegheny agree that the references in this Sub-Article 25.1 to
drawings, specifications and documents provided to Allegheny shall apply equally
to drawings, specifications and documents that have been completed and provided
to Allegheny and to drawings, specifications and documents that are
works-in-progress prior to their delivery to Allegheny under this Agreement.

25.2   Contractor shall use its best efforts to cause provisions substantially
similar to Sub-Article 25.1 to be included with all of Contractor’s agreements
with its Subcontractors and Vendors and cause such Subcontractors and Vendors to
grant the licenses to Allegheny as described in Sub-Article 25.1.

25.3   For those drawings, specifications or documents provided by Contractor to
Allegheny in accordance with Sub-Article 25.1 for the Work furnished by
Contractor under this Agreement, Contractor agrees to provide electronic copies
of same to Allegheny, in a medium (e.g., disk, magnetic tape, network direct
transfer, etc.) approved by Allegheny, including those which were produced or
created by Subcontractors or Vendors.

25.4   The Contractor shall defend at its own expense and hold Allegheny
harmless from any suit or action brought against Allegheny based on a claim that
anything furnished as part of the Work hereunder, or any part thereof, or the
designed use of same, constitutes infringement of any patent of the United
States, and the Contractor shall also pay all costs and damages awarded therein
against Allegheny. In case anything furnished as part of the Work hereunder, or
any part thereof, is in such suit held to constitute infringement and its use is
enjoined, the Contractor shall, at its option and own expense either: procure
for Allegheny the right to continue to use such thing furnished as part of the
Work hereunder, or part thereof; or replace it with something that is a
non-infringing substantial equivalent; or modify it so it becomes
non-infringing. It shall be the responsibility of Allegheny to provide prompt
written notice of the assertion of any claim of infringement and to make
available all other needed information, assistance, and authority it possesses
for the defense of any suit or proceeding in which such claim is asserted. Any
such replacement or modification shall be accomplished in the same manner as
repair or replacement of defects under the Warranty article of this Agreement.
However, Contractor’s obligations to defend, procure or replace anything
furnished as part of the Work hereunder shall not apply to anything furnished as
part of the Work hereunder, or any part thereof, manufactured to Allegheny’s
detailed design specifications or to any

 



--------------------------------------------------------------------------------



 



       modifications to anything furnished as part of the Work hereunder or part
thereof made by Allegheny, and as to such thing furnished as part of the Work
hereunder or part Contractor assumes no obligation to defend or any liability
whatsoever for infringement. The foregoing sets forth the sole liability of the
Contractor and the exclusive remedy of Allegheny with respect to patent
infringement.

25.5   Ownership of Inventions

Any inventions, whether patentable or unpatentable, discoveries or improvements
(collectively, “Inventions”), resulting from Contractor’s Work hereunder, shall
be the sole and exclusive property of Contractor. Contractor does hereby grant
to Allegheny an irrevocable, paid up, royalty free, nonexclusive license on the
Inventions for the limited purposes of constructing, operating, maintaining, and
using the Work furnished by Contractor under this Agreement.

25.6   Infringement Notice and Indemnification

If either Contractor or Allegheny is made the subject of any claim or lawsuit
based on the alleged infringement or misappropriation of any third-party patent,
copyright, trade secret or other proprietary right by reason of any aspect of
the Work provided hereunder, it shall promptly notify the other party in
writing. Allegheny shall defend and indemnify Contractor against those claims or
lawsuits based on the actual or alleged infringement or misappropriation of any
such third-party right by Contractor only to the extent that Contractor’s
allegedly infringing or misappropriating conduct is expressly required in
writing by Allegheny. This indemnity shall not extend to conduct of Contractor,
which is discretionary to Contractor. Contractor shall defend and indemnify
Allegheny against all other claims or lawsuits based on the actual or alleged
infringement or misappropriation of any third-party right. The indemnities set
forth in this Sub-Article 25.3 shall include, without limitation, all penalties,
awards, and judgments; all court and arbitration costs; legal costs, including
attorneys’ fees; and other reasonable out-of-pocket costs incurred in connection
with such claims or lawsuits. The indemnifying party shall have the right to
control the defense of any litigation, and to settle or compromise all claims
and lawsuits subject to its indemnity. However, the indemnifying party may not
settle or compromise such claim or lawsuit without the written consent of the
indemnified party if any settlement or compromise: (i) requires the indemnified
party to part with any property right or interest, assume any obligation or make
any payment not indemnified; or (ii) subjects the indemnified party to any
injunction. Subject to the foregoing, the indemnified party shall have the
right, at its option and expense, but not the obligation, to retain advisory
counsel to represent its interests in defending any such claim or lawsuit.
If any action results in an injunction against Allegheny with respect to the
Work performed under this Agreement, Contractor agrees that it shall, at its
option and its sole expense, either: (i) procure for Allegheny the right to
continue using the infringing subject matter; or (ii) replace or modify the same
so that it becomes non-infringing.

 



--------------------------------------------------------------------------------



 



ARTICLE 26 — CONFIDENTIAL INFORMATION

26.1   Duty of Confidentiality

Each party shall hold in confidence all business and technical information that
is made available to the other party, directly or indirectly, by either party or
developed or acquired by either party in performing the Work under this
Agreement (collectively “Confidential Information”), except:

(a)   information, which is or becomes, without fault of the receiving party,
part of the public domain;

(b)   information, which the receiving party can show, was received by the
receiving party from an independent third party that is under no obligation to
the disclosing party regarding the information;

(c)   information, which the receiving party can show was already in the
receiving party’s possession at the time the information, was made available to
the receiving party, directly or indirectly, from the disclosing party.      
Additionally, if so required by Law or valid legal or regulatory process, the
receiving party may disclose Confidential Information, but only following notice
by the receiving party to the disclosing party of the requirement to disclose
and reasonable cooperation with any attempt by the disclosing party to maintain
the confidentiality of such Confidential Information. Provided, however, upon
notice to the disclosing party, the receiving party may disclose confidential
information required by the Securities and Exchange Commission or New York Stock
Exchange.

26.2   Use of Confidential Information

Each party shall not, without the prior written approval of the other party, as
appropriate, use the Confidential Information that the receiving party is
required to keep confidential hereunder for any purpose other than the
performance of the Work under this Agreement.

26.3   Contractor’s Information

The existing Confidentiality Agreement between Allegheny and Contractor, dated
March 14, 2006 shall apply to confidential information disclosed prior to the
date of this Agreement, but is superceded by the terms of this Article 26 from
the date of this Agreement forward. Except for the erection arrangement
drawings, field weld schedules, general arrangement drawings and piping &
instrument diagrams which are herein designated to be non-confidential by
Contractor, the receiving party shall be prohibited from the use or disclosure
of any or all of the information contained in any drawing, specification, record
or other document to third parties without accounting to the disclosing party
therefor. Except for information designated by the disclosing party as
non-confidential in this Sub-Article, the disclosing party shall be free to
place any restrictive notices on any information, no matter the form of its
recording, that the disclosing party provides to the receiving party hereunder.
If the disclosing party places any such restrictive notices on any

 



--------------------------------------------------------------------------------



 



non-confidential drawing, specification, record or other document, the receiving
party is hereby authorized to disregard those notices to the extent set forth in
this Sub-Article 26.3. The prohibitions against use or disclosure set forth in
this Sub-Article 26.3 are not intended nor shall they be construed to limit
Allegheny’s rights to disclosure and use to the extent set forth in
Sub-Article 25.1.
ARTICLE 27 — USE OF TRADEMARK AND PUBLICITY
Contractor shall not, without the prior written consent of Allegheny: (i) use
the name or any trade name or registered trademark of Allegheny in any
advertising or communications to the public in any format, except as necessary
to perform the Work; (ii) make publicity releases or announcements regarding
this Agreement, the performance of the Work or any related activities; or
(iii) take any photographs, video or other recordings of Allegheny’s property,
except as otherwise provided in the Job Specification. Contractor shall cause
Subcontractors and Vendors to comply with these requirements.
ARTICLE 28 — AUDIT

28.1   Contractor shall maintain and preserve, and shall cause Subcontractors
(to the extent such Subcontractors are employed on a reimbursable cost and/or
fixed rate basis) to maintain and preserve, in accordance with generally
accepted accounting practices, full, complete and accurate documentation and
data (including but not limited to written and electronic records, books of
account, correspondence, plans, permits, licenses, drawings, craft payroll
records, memoranda, invoices , receipts, and documentation of related systems
and controls) pertaining to the Reimbursable Costs under this Agreement, as well
as any gift or entertainment expenses incurred by Contractor or Subcontractors
pertaining to the Work under this Agreement.

28.2   A listing of the minimum data field requirements for audit purposes to be
maintained by Contractor and Subcontractors with respect to the Work is attached
hereto as Exhibit J.

28.3   At reasonable times, Contractor shall permit and shall cause
Subcontractors (to the extent such Subcontractors are employed on a reimbursable
cost and/or fixed rate basis) to permit Allegheny or an independent third party
auditor, selected by mutual agreement of Allegheny and Contractor, and the OCIP
insurers (to the extent required to verify relevant insurance information) to
have access to its and their offices and work locations to examine such
documentation and data and to interview Contractor’s and Subcontractors’
personnel in connection therewith, as necessary to verify and monitor the
accuracy and propriety of the Reimbursable Costs under the terms of this
Agreement.

28.4   The Fixed Rates and Sales General and Administrative Expenses shall have
been audited, by an independent third party auditor selected by mutual agreement
of Allegheny and Contractor, and, upon agreement, the percentages for the Sales
General and Administrative Expenses shall be fixed for the term of this
Agreement. At reasonable times, Contractor shall permit an independent third
party auditor,

 



--------------------------------------------------------------------------------



 



    selected by mutual agreement of Allegheny and Contractor, to have access to
its offices to examine such documentation and data and to interview Contractor’s
personnel in connection therewith, as necessary to verify and monitor the
accuracy and propriety of the Fixed Rates, if they are adjusted, under the terms
of this Agreement. Where Work is compensated using Fixed Rates and Sales General
and Administrative Expenses, the independent auditors shall have sufficient
access to those rates and expenses to satisfy themselves that the Work provided
thereunder has not also been separately billed on some other basis (e.g., a
reimbursable basis). Contractor’s Fixed Rates and Sales General and
Administrative Expenses shall be subject to additional disclosure and
independent audit only in the event Contractor seeks an adjustment thereto.  
28.5   Any and all costs associated with audits under Article 28 shall be paid
by Allegheny.

28.6   The provisions of this Article shall be applicable during the term of
this Agreement and for a period of three (3) years thereafter. If errors or
deficiencies are identified by an audit or otherwise, the responsible party
shall take prompt corrective action and advise the other party thereof.

ARTICLE 29 — BUSINESS STANDARDS
29.1 Business Standards
Contractor, in performing its obligations under this Agreement, shall maintain
in effect appropriate business standards, procedures and controls, such as its
Code of Business Conduct, to avoid any real or apparent impropriety that might
affect adversely or conflict with the interests of Allegheny. Contractor shall
exercise all reasonable care and diligence to prevent any actions or conditions,
which could result in a conflict with its Code of Business Conduct . This
obligation shall apply to the activities of the employees of Contractor and
Subcontractors in their relations with the employees of Allegheny and their
families and/or third parties arising from this Agreement. These efforts shall
include, but not be limited to, maintaining precautions to prevent their
employees and Subcontractors from making, receiving, providing or offering any
substantial gifts, extravagant entertainment, payments, loans, or other
considerations.

29.2   Accuracy of Records

Contractor agrees that all financial settlements, billings, and reports rendered
to Allegheny or its representative shall reflect properly the facts about all
activities and transactions handled for the account of Allegheny, which data may
be relied upon as being complete and accurate in any further recordings and
reporting made by Allegheny or its representatives for whatever purpose.

29.3   Compliance With Law

Contractor agrees and will secure agreement by Subcontractors to comply with Law
in performance of the Work. Notwithstanding anything in this Agreement to the
contrary, no provision shall be interpreted or applied so as to require
Allegheny or Contractor to do, or refrain from doing, anything which would
constitute a violation of, or result in a loss of economic benefit under, United
States anti-boycott

 



--------------------------------------------------------------------------------



 



and other export laws and regulations. Contractor represents that it shall not
make any improper payments of money or anything of value to a government
official (whether appointed, elected, honorary, or a career government employee)
in connection with this Agreement, nor shall it make improper payments to a
third party knowing or suspecting that the third party will give the payment, or
a portion of it, to a government official.

29.4   Notice of Non-Compliance

Contractor agrees to notify Allegheny promptly upon discovery of any instance
where the Contractor fails to comply with this Article. If Contractor discovers
or is advised of any errors or exceptions related to its invoicing for the Work,
Contractor and Allegheny will together review the nature of the errors or
exceptions, and each party will, if appropriate, promptly take corrective action
and adjust the relevant invoice, correct underpayments or refund overpayments.
ARTICLE 30 — NO INFORMATION BROKERING

30.1   Warranty and Representation

A practice exists (referred to in this Article as “Information Brokering”) where
certain parties approach contractors, subcontractors, vendors, or others and
offer confidential information or illicit influence in order to obtain business
through corruption of competitive bidding processes. Contractor recognizes that
the practice of Information Brokering or any other corruption of the Agreement
award process is not permitted by Allegheny and Contractor agrees, warrants and
represents that it has not and will not, and use best efforts to cause its
Subcontractors not to, utilize Information Brokering in connection with this
Agreement.

30.2   Notification

Contractor agrees that it will promptly notify Allegheny’s General Counsel in
writing if anyone approaches Contractor for the purpose of Illegal Information
Brokering related to its relationship with Allegheny. Allegheny undertakes that
such notice and any related information provided by Contractor will be treated
with the utmost discretion.
ARTICLE 31 — MANAGEMENT OF WASTE, HAZARDOUS SUBSTANCE AND HAZARDOUS WASTE

31.1   Contractor and Subcontractors shall have the responsibility and liability
for the proper management of wastes resulting from their Work pursuant to the
Job Specification. In particular, but without limitation, Contractor and
Subcontractors shall implement procedures to minimize the generation of waste,
other than Hazardous Waste. These procedures shall include, at a minimum,
process substitution, materials recovery, and continued product use.

31.2   Contractor and Subcontractors shall, in performing the Work, have the
responsibility for proper handling according to Law of all Hazardous Substances
and Hazardous Waste brought onto or generated at the Work Site by Contractor

 



--------------------------------------------------------------------------------



 



          and Subcontractors, and Allegheny shall be responsible for the proper
permitting, removal and disposal of all such Hazardous Waste according to Law.
Allegheny shall direct Contractor and Subcontractors as to where Hazardous Waste
shall be stored prior to removal and disposal. Contractor and Subcontractors
shall implement procedures to minimize the generation of Hazardous Waste
resulting from their Work. These procedures shall include, at a minimum, process
substitution, materials recovery, and continued product use. When possible,
Contractor shall select less toxic alternatives to minimize the generation of
Hazardous Waste. Contractor shall maintain a log of all Hazardous Substances and
Hazardous Waste brought onto or generated at the Work Site by Contractor and
Subcontractors, including their quantity and locations, and provide copies of
such log regularly to Allegheny. Allegheny shall remove from the Work Site all
Hazardous Waste brought onto or generated at the Work Site by Contractor and
Subcontractors. In the event asbestos or asbestos containing materials are
located at the Work Site, Contractor shall provide notice of such location and
Allegheny shall remove and dispose of such materials.

31.3   Contractor shall defend, indemnify and hold harmless Allegheny, and
Allegheny’s parents, subsidiaries, affiliates and the officers, directors,
employees, successors and assigns of each of them, from and against all claims
resulting from or related to: (i) any Hazardous Substances and Hazardous Waste
that has been brought onto the Work Site by Contractor or any Subcontractors or
any person acting on behalf of, or under the direction or supervision of
Contractor or Subcontractors; (ii) Contractor’s failure to timely notify
Allegheny of the release of any Hazardous Substances or Hazardous Waste brought
onto the Work Site by Contractor or any Subcontractor on or from, the Work Site,
(iii) Contractor’s failure to remove or properly dispose of any such Hazardous
Substance; or (iv) Contractor’s or a Subcontractor’s failure to comply with Law
with respect to any such Hazardous Substance or Hazardous Waste or other waste
brought onto the Work Site by Contractor or any Subcontractor. Contractor’s
obligations hereunder shall not be limited by the provisions of any Workers’
Compensation act or similar statute or otherwise.

ARTICLE 32 — ASSIGNMENT OF AGREEMENT
Allegheny may assign this Agreement, including all its rights and obligations
hereunder, without the consent of Contractor. Allegheny also may add Monongahela
Power Company as another owner party to this Agreement without the consent of
Contractor and Monongahela Power Company shall have all of the rights and
obligations together with Allegheny under this Agreement.
Contractor shall not assign this Agreement or any part hereof without
Allegheny’s prior written approval, unless such assignment is made to a parent
or affiliate company or to a successor by way of merger, consolidation or the
acquisition of substantially all of the assets of Contractor.
In the event of assignment by either party, the assignee shall expressly assume
the obligations of the assignor in writing. The assignor shall not be relieved
of any liability under this Agreement until such time as the assignee provides
the nonassigning party with reasonable assurance that it can fully satisfy the
obligations hereunder of the assignor.

 



--------------------------------------------------------------------------------



 



Any assignment made by the parties not in accordance with this Article shall be
void.
ARTICLE 33 — EXECUTIVE SPONSOR AND NOTICES

33.1   Executive Sponsor

  33.1.1   Allegheny’s Executive Sponsor, Michael V. Herriott, or other such
person as may be subsequently designated in writing by Allegheny, shall be the
primary contact with Contractor’s corporate management and shall have authority
to act for Allegheny with respect to all matters pertaining to this Agreement.  
  33.1.2   Contractor’s Executive Sponsor, Walter Nischt, an officer or an
executive of Contractor or some other officer or executive as may be
subsequently designated in writing by Contractor, shall have authority to act
for Contractor with respect to all matters pertaining to this Agreement.    
33.1.3   The Executive Sponsor of each party shall be available to the other
party’s representatives at any reasonable time, regarding among other things,
communications to the other party’s corporate management of its performance of
the Work. It is agreed that the Executive Sponsor shall maintain a detailed
knowledge of the progress of the Work and of significant or anticipated problems
and shall ensure that each party fulfils its obligations under this Agreement.
In particular, the Executive Sponsor shall attend regular project review
meetings and shall receive copies of Contractor’s regular progress reports and
other significant correspondence. If Contractor’s Project Manager and
Allegheny’s Project Manager cannot reach agreement on any material matter
related to the Work, the matter will be decided by Contractor’s Executive
Sponsor and Allegheny’s Executive Sponsor.

33.2   Notices

  33.2.1   Notices required by this Agreement shall be in writing and shall be
sent by hand, certified mail or overnight courier to Contractor or Allegheny at
the respective party’s office address set forth below, to the attention of the
respective Designated Representative:

              Allegheny Energy Supply:   Contractor:  
ATTN:
  Michael V. Herriott   ATTN:Walter Nischt  
 
  Allegheny Energy, Inc.   The Babcock & Wilcox Company  
 
  800 Cabin Hill Drive   20 South Van Buren Avenue  
 
  Greensburg, PA 15601   Barberton, OH 44203   With a copy to:       Allegheny
Energy Supply:   Contractor:  
ATTN:
  General Counsel   ATTN: Assistant General Counsel  
 
  Allegheny Energy, Inc.   The Babcock & Wilcox Company

 



--------------------------------------------------------------------------------



 



         
 
  800 Cabin Hill Drive   20 South Van Buren Avenue
 
  Greensburg, PA 15601   Barberton, OH 44203

  33.2.2   The effective date of notice shall be the date the notice is received
by the addressee or it reaches the office of the addressee, whichever is
earlier.

ARTICLE 34 — ALCOHOL AND DRUGS

34.1   Contractor warrants that none of its personnel or those of Subcontractors
shall perform any Work at the Work Site while under the influence of alcohol
and/or drugs. Contractor’s and Subcontractor’s personnel performing the Work at
the Work Site shall be informed about its alcohol and drug policy.

34.2   Contractor’s and Subcontractors’ personnel shall neither abuse
medications nor use, possess, distribute or sell alcohol and/or drugs when
performing the Work at the Work Site or on premises owned or controlled by
Allegheny. Upon reasonable suspicion of such conduct, and after notice and
discussion with Contractor, such personnel shall be removed from performing
Work.

34.3   Contractor shall maintain a drug and alcohol policy that meets or exceeds
the Safety and Health Manual.

ARTICLE 35 — SAFETY AND HEALTH
Contractor shall maintain a safety and health program that meets or exceeds the
requirements of the Safety and Health Manual and the Job Specification.
ARTICLE 36 — RIGHT OF REMOVAL
Contractor shall, after notice by and discussion with Allegheny, promptly remove
from Work Site any employee or agent of Contractor, any Subcontractor or any
employee or agent of Subcontractor performing Work under this Agreement, or any
Vendor or any employee or agent of Vendor performing Work under this Agreement
as Allegheny may for any reason designate.
ARTICLE 37 — FORCE MAJEURE

37.1   No delay or failure of performance by either party shall constitute a
material breach hereunder or give rise to any claim for damages if, and to the
extent, such delay or failure is caused by force majeure. In the event of any
delay arising by reason of force majeure, the schedule shall be adjusted by a
Change Order. Force majeure means an unforeseen occurrence beyond the control
and without the fault or negligence of the party affected and which said party
is unable to prevent or provide against by the exercise of reasonable diligence
including, but not limited to: acts of God or the public enemy; expropriation or
confiscation of facilities; war, rebellion, sabotage or riot, floods, unusually
severe weather that could not reasonably have been anticipated; fires,
explosions, or other catastrophes; strikes

 



--------------------------------------------------------------------------------



 



          or any other concerted acts of workers; inability to obtain fuel or
labor; riots or acts of terrorism; other similar occurrences, but lack of
finances shall in no event be deemed to be a cause beyond a party’s control.

37.2   The following are specifically excluded as force majeure occurrences
unless: (i) they were caused by force majeure of the type set forth in the
preceding clause; and (ii) an alternate source of work or materials, acceptable
to Contractor and Allegheny, is unavailable:

  (a)   late performance caused by a failure to employ sufficient supervisors or
labor, inefficiencies, or similar occurrences.     (b)   late delivery of
equipment or materials caused by congestion at a manufacturer’s plant or
elsewhere, an oversold condition of the market, inefficiencies, or similar
occurrences.

37.3   The party invoking the force majeure will: (i) immediately notify the
other party; (ii) make every effort to remedy the cause of non-performance; and
(iii) perform the entirety of its obligations as soon as this cause has gone,
the other party being released from its contractual obligations related to such
cause until such time as the cause has gone.

37.4   When the effect of said occurrence can be estimated, Allegheny may issue
a Change Order.

ARTICLE 38 — AMENDMENTS
Any amendment to the terms of this Principal Document and Exhibits shall only be
effective if made in writing and signed by Allegheny and Contractor.
ARTICLE 39 — PRECEDENCE
In the event of a conflict between any provisions of this Agreement, the terms
in this Principal Document shall take precedence and govern over the Job
Specification and the Exhibits.
ARTICLE 40 — MISCELLANEOUS

40.1   Severability

If any provision or portion of this Agreement shall be adjudged invalid or
unenforceable by a court of competent jurisdiction or by operation of Law, that
provision or portion of this Agreement shall be deemed omitted and the remaining
provisions shall remain in full force and effect.

40.2   Waiver

No waiver by a party of a right or default under this Agreement shall be
effective unless in writing. No such waiver shall be deemed a waiver of any
subsequent right or default of a similar nature or otherwise.

40.3   Remedies Cumulative

With the exception of the warranty provisions in Article 6, the remedies
provided for in this Agreement are cumulative.

 



--------------------------------------------------------------------------------



 



40.4   Sole Benefit

This Agreement and all rights hereunder are intended for the sole benefit of the
parties hereto and shall not imply or create any rights on the part of, or
obligations to, any other person.

40.5   Counter Parts

This Agreement may be executed in counterparts, which shall, in the aggregate,
when signed by all parties constitute one and the same instrument, and
thereafter, each counterpart shall be deemed an original instrument as against
any party who has executed it. Facsimile signatures shall be enforceable as
original signatures.
ARTICLE 41 — SURVIVING OBLIGATIONS
Contractor’s obligations under this Agreement including, without limitation, the
requirements of Articles 6,12,13,15, 20, 21, 26, 28, 31, 40 and 41 shall survive
any termination or suspension of the Work, Final Acceptance of the Work,
Acceptance or Allegheny’s making full payment of the Agreement Price, anything
in this Agreement to the contrary notwithstanding.
ARTICLE 42 — ENTIRE AGREEMENT
This Agreement constitutes the entire agreement between Allegheny and
Contractor, and it supersedes all prior negotiations, representations or
agreements, either oral or written, related to the subject matter hereof
including, without limitation, Allegheny’s invitation for proposals and
Contractor’s proposal, except to the extent they are expressly incorporated
herein.
IN WITNESS WHEREOF, the parties, intending to be legally bound, have duly
executed this Agreement in duplicate originals as of day and year first written
above.

             
 
  The Babcock and Wilcox Company       Allegheny Energy Supply Company, L.L.C.
 
           
By:
  /s/ Walter Nischt   By:   /s/ Michael V. Herriott
 
           
 
           
Name:
  Walter Nischt   Name:   Michael V. Herriott
 
           
 
  (Typed or Printed)       (Typed or Printed)
 
           
Title:
  V. P. Env. Products & Services   Title:   V. P. Construction & Engineering
 
           
 
           
Date:
  July 12, 2006   Date:   July 12, 2006
 
           

 